                Case 21-12317-EPK          Doc 45    Filed 04/09/21      Page 1 of 48




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

HELLENIC PETROLEUM, LLC,                                       Case No. 21-12317-EPK

      Alleged Debtor.                                          Chapter 7 (Involuntary)
_____________________________________/

           ANSWER TO INVOLUNTARY PETITION AND MOTION TO DISMISS

          Alleged Debtor, Hellenic Petroleum, LLC ("Hellenic"), pursuant to 11 U.S.C. § 303(d) and

Fed. R. Bankr. P. 1011, answers the involuntary petition (the "Petition") filed by Pro Petroleum,

LLC ("Pro Petroleum"), as joined by Renewable Energy Group, Inc. ("Renewable Energy") and

Xtreme Fuel Transport, Inc. ("Xtreme Fuel"). ECF Nos. 1, 28 and 29. In addition to answering

the Petition, Hellenic respectfully requests that the Court dismiss this bankruptcy case as a bad

faith filing pursuant to 11 U.S.C. §§ 303(i) and 707(a), and Fed. R. Bankr. P. 1017. In support of

its answer and request, Hellenic states:

                                             ANSWER

          1.     Hellenic denies that Pro Petroleum, Renewable Energy and Xtreme Fuel (together,

the "Petitioning Creditors" or "Petitioners") are eligible to file the Petition pursuant to 11 U.S.C. §

303(b).

          2.     Hellenic denies that it is generally not paying its debts as such debts become due

unless such debts are the subject of a bona fide dispute as to liability or amount.

                        DEFENSES AND OBJECTIONS TO PETITION

          3.     The Petition should be dismissed because Hellenic has claims against the

Petitioning Creditors arising from the same subject matter as the Petitioning Creditors' claims

{2387/000/00520335}
              Case 21-12317-EPK          Doc 45     Filed 04/09/21      Page 2 of 48




against Hellenic. The Petitioning Creditors' claims are subject to recoupment and/or setoff and are

therefore subject to a bona fide dispute as to liability or amount.

        4.     The Petition has been filed in bad faith and should be dismissed.

        5.     A Petitioner found to have filed the Petition in bad faith should be estopped from

counting as a petitioning creditor under § 303(b), without prejudice to any other sanctions the

Court may impose.

        6.     In the event one or more of the Petitioners are estopped from being counted as a

petitioning creditor, whether under equitable principles for filing the Petition in bad faith, failing

to quality as a petitioning creditor under § 303(b) or otherwise, the Petition should be dismissed

for failing to include the requisite number of petitioning creditors under § 303(b).

                                     MOTION TO DISMISS

        Hellenic requests, pursuant to 11 U.S.C. §§ 303(i) and 707(a), and Fed. R. Bankr. P. 1017,

that the Court dismiss this case because the Petition was filed in bad faith. Pro Petroleum is a

competitor of the Debtor and is improperly using the bankruptcy process to shut down the business

of a rival. Pro Petroleum also filed the Petition without conducting a reasonable inquiry into, inter

alia, the total number of creditors of Hellenic and amounts of their claims. For example, a basic

search of the Florida's Secured Transactions Registry reveals no less than fifteen UCC statements

filed against Hellenic by no less than nine separate creditors. Had Pro Petroleum exercised a bare

minimum of due diligence, it would have recognized Hellenic possesses twelve or more creditors.

This, in turn, requires an involuntary bankruptcy to be filed by three petitioning entities and not

simply one. Ignoring this, Pro Petroleum acted in bad faith by recklessly filing the Petition,

causing substantial injury to Hellenic, and seeking to add creditors and cure deficiencies after the

fact.
{2387/000/00520335}
               Case 21-12317-EPK           Doc 45     Filed 04/09/21     Page 3 of 48




                                           BACKGROUND

        7.         Hellenic is a Florida limited liability company formed in 2016. The company is

engaged in the fuel industry. Its business practices include: (a) buying and selling fuel, whether

diesel, renewable or biodiesel marine, (b) storing and transporting fuel, and (c) delivering fuel to

truck stops and gas stations. Hellenic owns a California facility of three acres at which trucks and

fuel are stored.

        8.         Hellenic generates revenues via cash on delivery. Revenues received by Hellenic

are used to pay operational expenses and to reduce payables. Recent expenses related to the

COVID-19 pandemic, together with substantial fluctuations in fuel prices, have caused the

company to run a negative cash flow.

        9.         The principal of Hellenic is an individual named Panagiotis "Pete" Kechagias ("Mr.

Kechagias").

        A.         Pro Petroleum is a Competitor Who Seeks to Put Hellenic Out of Business.

        10.        Pro Petroleum is a Delaware limited liability company that conducts business in

Florida.

        11.        Upon information and belief, third-party, Pilot Travel Centers, LLC d/b/a Pilot

Flying J ("Pilot"), is the majority owner of and controls Pro Petroleum. An article from the

publication Transport Topics, which references Pilot's majority interest in Pro Petroleum, is

attached as EXHIBIT "A".1




1
       The article is also available on the internet at https://www.ttnews.com/articles/pilot-flying-j-
changes-name-expands-energy-market.
{2387/000/00520335}
               Case 21-12317-EPK          Doc 45     Filed 04/09/21     Page 4 of 48




       12.     Pilot operates a chain of truck stops in the United States and Canada, and is the

largest purveyor of over-the-road diesel fuel in the United States.          Hellenic and Pilot are

competitors in that each entity sells diesel fuel to truck stops.

       13.     On or about October 20, 2020 Hellenic entered into an agreement with Pro

Petroleum to purchase diesel fuel on credit. At that time, Hellenic was unaware that Pilot was the

majority owner of Pro Petroleum.

       14.     Hellenic initially made purchases without incident and ordinary course payments

to Pro Petroleum under the credit agreement. At all relevant times, Pro Petroleum encouraged

Hellenic to run up its credit and purchase fuel. Indeed, Pro Petroleum continued to sell fuel to

Hellenic even after ordinary course payments ceased and defaults existed under the credit

agreement.

       15.     Upon information and belief, Pro Petroleum acted in this manner for two reasons.

First, Cynthia Maurycy, Pro Petroleum's account manager for Hellenic, wished to sell more

product in order to inflate her sales numbers. Hellenic indeed believes that Ms. Maurycy may

have delayed submitting invoices to Pro Petroleum's credit department in order to maximize sales

in the short term. Second, it is a common practice in the oil and gas industry for a supplier to

create a dependent customer by selling products in excess of the customer's repayment ability. If

the customer does substantial business such that it might compete with the supplier or its affiliates,

the supplier can then cut off sales and force the customer to shut down. That is exactly what

happened here—Pilot, via Pro Petroleum, used its leverage as a supplier to indebt Hellenic and

then push it into bankruptcy.




{2387/000/00520335}
              Case 21-12317-EPK           Doc 45     Filed 04/09/21      Page 5 of 48




       B.      Pro Petroleum Files the Petition Without Due Diligence and in an Effort to
               Close Hellenic.

       16.     On March 10, 2021 Pro Petroleum filed an involuntary petition for relief under

chapter 7 of the Bankruptcy Code against Hellenic. ECF No. 1.

       17.     Pro Petroleum sought the extraordinary relief of an involuntary bankruptcy despite

entering into the credit agreement with Hellenic less than five months before, in October 2020,

and not even filing suit.

       18.     At the time of the filing Pro Petroleum was the only petitioning creditor. However,

§ 303(b) of the Bankruptcy Code permits a single entity to file a petition only when a debtor

possesses fewer than twelve creditors in total (excluding employees, insiders and the recipients of

voidable transfers). If a debtor possess twelve or more such creditors, three entities must joint a

petition. Compare 11 U.S.C. § 303(b)(1) with (b)(2).

       19.     The Secured Transaction Registry of Florida, which is publicly available at

https://www.floridaucc.com/uccweb/search.aspx, reveals no less than fifteen UCC statements filed

by no less than nine separate creditors.2 Given this public information, to say nothing of the credit

arrangement referenced supra, and the familiarity of Pro Petroleum with Hellenic's business, Pro

Petroleum could not have reasonably believed that Hellenic possessed fewer than twelve creditors

at the time the Petition was filed. Put otherwise, Pro Petroleum filed an involuntary petition that

it knew to be insufficient. It is apparent that Pro Petroleum did so to unilaterally sabotage Hellenic,

with an eye towards recruiting additional petitioning creditors down the road.

       20.     Pro Petroleum's efforts to damage Hellenic have unfortunately been successful.

Prior to the petition date, Hellenic was a healthy, functioning business. It was purchasing and


2
       Copies of these UCC statements are attached as EXHIBIT "B".
{2387/000/00520335}
               Case 21-12317-EPK         Doc 45     Filed 04/09/21      Page 6 of 48




selling product, and otherwise operating its business in the ordinary course. The company planned

to expand and had a respected name in the fuel industry.

        21.     This dynamic has changed radically since Pro Petroleum, without being joined by

any other petitioners, filed a facially insufficient involuntary petition. Due to the filing, no

suppliers are prepared to do business with Hellenic. The suppliers and their credit lines are the

lifeblood of Hellenic—without the ability to purchase fuel, Hellenic has no fuel to sell. If the

supplier dynamic is not rectified in the near future, it will prove fatal to the company. The Hellenic

Petroleum name, which is trademarked in the United States and Dubai, is now synonymous with

bankruptcy. A potential purchase of an Ohio refinery has evaporated, as the investors participating

in the project have left.

        22.     To make matters worse, on March 19, 2021 Pro Petroleum filed an emergency

motion to appoint an interim trustee under § 303(g) (the "Trustee Motion"). ECF No. 7. Through

the Trustee Motion Pro Petroleum accused Hellenic of engaging in extensive misconduct,

including making a "calculated run" on fuel in furtherance of a "bust-out," and comingling assets

with affiliates. See Trustee Mot. ¶¶ 19–47.

        23.     Those allegations are frivolous. Hellenic responded to the Trustee Motion on

Friday March 26, 2021, the business day prior to a trial scheduled on an emergency basis. ECF

No. 19. Later in the day on March 26, Pro Petroleum withdrew the Trustee Motion, thereby

cancelling the trial. ECF Nos. 20–21. Despite the withdrawal, however, Hellenic has been

peppered with false, public allegations of wrongdoing.

        24.     The damages suffered by Hellenic were not inevitable. They were the result of a

deliberate choice by Pro Petroleum to shoot the proverbial gun first and ask questions later.


{2387/000/00520335}
              Case 21-12317-EPK          Doc 45     Filed 04/09/21      Page 7 of 48




       25.     Pro Petroleum is not acting as a good faith creditor seeking mere repayment of its

debt. This bankruptcy was precipitated by a desire to shut down Hellenic as a competitor. The

Court can and should dismiss this case as a bad faith filing.

                                           ARGUMENT

       Section 303 of the Bankruptcy Code permits one or more petitioning creditors to

commence an involuntary case against an alleged debtor. 11 U.S.C. § 303(b). Upon the filing of

the involuntary petition the debtor may answer and assert various defenses. 11 U.S.C. § 303(d).

Some of these defenses are statutory. For example, in cases where an alleged debtor possesses

twelve or more creditors, three or more entities must file the petition. See 11 U.S.C. § 303(b)(1).

Additionally, an order for relief can only be entered against an alleged debtor that is generally not

paying its debts as they become due. See 11 U.S.C. § 303(h).

       In addition to statutory defenses, involuntary petitions "must be made in good faith." In re

Manhattan Indus., Inc., 224 B.R. 195, 201 (Bankr. M.D. Fla. 1997) (citation omitted). There are

five accepted tests for determining whether an involuntary petition was filed in bad faith: (a) the

subjective test, (b) the improper purpose test, (c) the objective test, (d) the improper use test, and

(e) the combined test. In re Ballato, 252 B.R. 553, 558 (Bankr. M.D. Fla. 2000) (citing In re

Apache Trading Group, Inc., 229 B.R. 891 (Bankr. S.D. Fla. 1999); In re Landmark Distrib., Inc.,

189 B.R. 290, 309 (Bankr. D. N.J. 1995)).

       Under the improper use test, bad faith is found when a petitioning creditor files an

involuntary petition to obtain a disproportionate benefit for itself, rather than to protect against

other creditors gaining disproportionate advantages. Id. (quotation omitted). The improper

purpose test finds bad faith based upon the petitioner's improper motivation for filing the petition,

such as ill will, malice, or harassment. Id. (citations omitted). The objective test questions whether
{2387/000/00520335}
              Case 21-12317-EPK          Doc 45     Filed 04/09/21      Page 8 of 48




a reasonable person would have filed the involuntary petition under the same circumstances. Id.

The subjective test "looks to the subjective motivation of the petitioning creditor for the filing."

Id. Finally, the combined test evaluates "bad faith by the subjective and objective standards

contained in Rule 9011 of the Federal Rules of Bankruptcy Procedure." In re Apache Trading,

229 B.R. at 893 (quoting In re Reveley, et al., 148 B.R. 398, 407 (Bankr. S.D. N.Y. 1992)).

       Pro Petroleum filed the Petition in bad faith under these tests for at least two reasons.

       First, courts have long cautioned that the filing of a petition by a single creditor, who know

or should have known that the debtor possessed more than twelve creditors in total, suggests bad

faith. See, e.g., In re Dino's, Inc., 183 B.R. 779, 782 (S.D. Ohio 1995) ("Courts have consistently

realized the potential for abuse in allowing a single creditor to force a debtor into bankruptcy…In

fact, the courts have held that an essential prerequisite for allowing joinder of additional creditors

to cure a defective petition is that the original petition was filed in good faith, and not as a

fraudulent attempt to confer jurisdiction upon the court with a view of being later supported by

intervention of other creditors.") (citations and quotation omitted); In re Godroy Wholesale Co.,

Inc., 37 B.R. 496, 500 (Bankr. D. Mass. 1984) ("Although [Fed. R. Bankr. P. 1003(d)] specifically

recognizes that a single petitioning creditor may be mistaken as to the total number of creditors

and therefore permits additional creditors to joint an involuntary petition following an

answer…this does not imply that a single creditor may commence an involuntary proceeding,

without due investigation and escape a 'bad faith' finding.") (citation omitted). Multiple courts

have dismissed involuntary petitions as bad faith filings when initiated by a single creditor without

regard to § 303(b)'s numerosity requirement. See In re American President Lines, Ltd., 804 F.2d

1307, 1309, n. 2 (D.C. Cir. 1986) (affirming dismissal of petition by single creditor against a large

shipping company when, inter alia, "[a]ny reasonable person" would have presumed the company
{2387/000/00520335}
              Case 21-12317-EPK          Doc 45     Filed 04/09/21     Page 9 of 48




had more than twelve creditors); Basin Elec. Power Cooperative v. Midwest Processing Co., 769

F.2d 483 (8th Cir. 1985) (affirming dismissal of petition filed by a single entity when, inter alia,

the entity was aware of the existence of twelve or more creditors).

       As stated supra, Pro Petroleum knew or should have known that Hellenic possessed more

than twelve creditors at the time the Petition was filed. Publicly available UCC records reveal at

least nine separate creditors, not counting Pro Petroleum itself. Hellenic and Pro Petroleum are

parties to a credit agreement and Pro Petroleum, through Pilot, was a competitor of Hellenic with

familiarity of its business. Per American President Lines, "any reasonable person" filing the

Petition would have been aware of the existence of twelve or more creditors and sought additional

petitioners. See 804 F.2d at 1309, n. 2. Pro Petroleum failed to do so, and the Petition should be

dismissed as a result.

       In addition to its disregard of the numerosity requirement, the Petition was filed for the

improper purpose of putting a competitor out of business. The filing has certainly not improved

creditors' prospects for repayment—Hellenic has been cut off from its fuel suppliers, its

trademarked name has been damaged and future business opportunities have been lost. Other

creditors in communication with Hellenic are aghast at the deterioration in their repayment

prospects and have refused to join the petition after solicitations from Pro Petroleum. These

creditors, unlike Pro Petroleum, recognize that their best chance at a recovery lies in Hellenic

restoring access to its suppliers and resuming its prepetition business.

       The lack of rational motivation in filing the petition, coupled with Hellenic's competition

with Pilot, support a finding of bad faith under the tests referenced supra. See, e.g., In re Forever

Green Athletic Fields, Inc., 804 F.3d 328, 336 (3d Cir. 2015) (adopting "totality of the

circumstances" test for identifying bad faith, and reviewing factors such as whether "the petitioning
{2387/000/00520335}
              Case 21-12317-EPK         Doc 45      Filed 04/09/21     Page 10 of 48




creditors used the filing to obtain a disproportionate advantage for themselves rather than to protect

against other creditors doing the same").

                                 RESERVATION OF RIGHTS

       Hellenic expressly reserves the right to amend its answer and/or dismissal request,

including the right to assert (1) additional examples of bad faith conduct on the part of Pro

Petroleum and (2) bad faith on the part of the remaining Petitioning Creditors, as discovery in this

matter proceeds.




                           [Remainder of Page Intentionally Left Blank]




{2387/000/00520335}
             Case 21-12317-EPK          Doc 45     Filed 04/09/21     Page 11 of 48




       WHEREFORE, Hellenic respectfully requests that the Court dismiss the Petition and grant

such other and further relief is deems appropriate, including without limitation an award of fees,

costs and damages under 11 U.S.C. § 303(i).

                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on April 9, 2021.

                                            Respectfully submitted,

                                            SHRAIBERG, LANDAU & PAGE, P.A.
                                            Attorneys for Hellenic
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047
                                            bss@slp.law
                                            pdorsey@slp.law

                                            By: /s/ Bradley Shraiberg___________
                                                  Bradley S. Shraiberg, Esq.
                                                  Florida Bar No. 121622
                                                  Patrick Dorsey, Esq.
                                                  Florida Bar No. 0085841




{2387/000/00520335}
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 12 of 48




                    EXHIBIT A
                 Case 21-12317-EPK       Doc 45     Filed 04/09/21   Page 13 of 48



Catherine Ngai | Bloomberg News
January 24, 2020 3:00 PM, EST


Pilot Flying J Changes Corporate Name, Expands Into
Energy Market




(Getty Images)

[Stay on top of transportation news: Get TTNews in your inbox.]
America’s largest truck-stop company is rebranding as it grows its market share in both retail
fuel and energy divisions.

Pilot Flying J is changing its corporate name and structure to be called Pilot Co. after a two-year
push into the energy business, a growth area that has included building out a Houston o ce,
acquiring pipeline and storage assets and buying fuel from across the world.

“We had to change and evolve with the times,”
Pilot Co. CEO Jimmy Haslam said in an interview.
“We got to the point where we started looking
around and saying, what could be the next
growth vehicle? We didn’t want to do something
that was totally di erent. So we took a step back
and thought, what could we do to leverage our           In part one of a two-part exploration of
current platform?”                                      autonomous technology today, our
                                                        latest RoadSigns podcast
The solution was an expansion into the energy
                                                        revisits conversations with CEOs Alex
sector, increasing its so-called vertical
                                                        Rodrigues of Embark and Cetin
integration. Under the leadership of Chief
                                                        Mericli of Locomation. Hear them
Strategy O cer Shameek Konar — an alum of
                                                        explain what testing automated trucks
Castleton Commodities International, Mercuria
                                                        and developing platooning technology
      Energy TradingCase
                       SA and  Goldman Sachs Doc
                             21-12317-EPK        Group 45 Filed has taught them
                                                                04/09/21    Pageabout
                                                                                  14 ofthe
                                                                                        48 road ahead
      Inc. — Pilot has shifted from solely focusing on          — and get new perspective with host
      its travel centers and retail fuel sales to also          commentary. Listen to a snippet from
      snatching up midstream infrastructure and                 Rodrigues above, and to hear the full
      expanding into water disposal, blending, crude            episode, go to RoadSigns.TTNews.com.
      hauling and other business segments.

      Energy Footprint
      The moves come after Warren Bu ett’s Berkshire Hathaway Inc. paid $2.76 billion for a 38.6%
      stake in the Knoxville, Tenn.-based rm in 2017, with plans to increase that stake to 80% by
      2023.
      Last year, Forbes ranked Pilot as the No. 10 largest private company in the U.S. It also ranked
      No. 33 on Transport Topics’ 2019 Top 100 Private Carriers list, logging 1,061 tractors, 35 trucks
      and 1,405 trailers.
      The rm, which operates more than 750 travel centers across the U.S. and Canada, already
      supplies about one-sixth of the nation’s diesel consumption. Now, it’s focused on widening its
      footprint. Last year, it acquired NGL Energy Partners LP’s TransMontaigne Products Services,
      giving Pilot an increased presence on the Colonial Pipeline, a vital conduit connecting the Gulf
      Coast and East Coast. The rm can access 21 terminals along the pipeline, shipping some
      80,000 barrels a day.

      Pilot also took a majority stake in Pro Petroleum a year prior, giving the company access to the
      West Coast as well as Arizona, Nevada and West Texas markets. The rm has the third-largest
      tanker eet in North America with more than 1,500 trucks able to move energy products
      including diesel, gasoline, diesel exhaust uid, biodiesel, crude, water and sand.

      For now, the company’s expansion plans don’t include operating a re nery, but Pilot’s
      evaluating options for protecting its fuel margins, including an equity interest, said Konar.
      Want more news? Listen to today's daily brie ng:

                                             Transport Topics (March 26, 2021)

                                                 00:00                           02:35




© 2021 Transport Topics All rights reserved. | Privacy Policy
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 15 of 48




                    EXHIBIT B
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 16 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 17 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 18 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 19 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 20 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 21 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 22 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 23 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 24 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 25 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 26 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 27 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 28 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 29 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 30 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 31 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 32 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 33 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 34 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 35 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 36 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 37 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 38 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 39 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 40 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 41 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 42 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 43 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 44 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 45 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 46 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 47 of 48
Case 21-12317-EPK   Doc 45   Filed 04/09/21   Page 48 of 48
